USCA11 Case: 21-12781      Date Filed: 05/18/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12781
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MANUEL MAGANA-SAGRERO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:07-cr-00279-CAP-JKL-38
                   ____________________
USCA11 Case: 21-12781             Date Filed: 05/18/2022         Page: 2 of 7




2                          Opinion of the Court                      21-12781


Before JORDAN, BRASHER, and MARCUS, Circuit Judges.
PER CURIAM:
        Manuel Magana-Sagrero, a counseled federal prisoner, ap-
peals the district court’s denial of his motion for compassionate re-
lease under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of the
First Step Act of 2018. 1 On appeal, he argues that the district court
abused its discretion by denying his motion because: (1) the conflu-
ence of COVID-19 and his hypertension was an extraordinary and
compelling circumstance warranting relief; and (2) the 18 U.S.C.
§ 3553(a) factors supported compassionate release. The govern-
ment responds by moving for summary affirmance of the district
court’s order and for a stay of the briefing schedule, arguing that
Magana-Sagrero failed to present extraordinary and compelling
reasons consistent with the policy statement in U.S.S.G. § 1B1.13.
After careful review, we grant the government’s motion for sum-
mary affirmance and deny as moot its motion to stay the briefing
schedule.
       Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the


1 Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-12781             Date Filed: 05/18/2022         Page: 3 of 7




21-12781                   Opinion of the Court                               3

outcome of the case, or where, as is more frequently the case, the
appeal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969). 2
       We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021). Abuse of discretion re-
view “means that the district court had a range of choice” and that
we “cannot reverse just because we might have come to a different
conclusion.” Id. at 912 (quotations omitted). Even so, a district
court abuses its discretion if it applies an incorrect legal standard,
follows improper procedures in making the determination, or
makes clearly erroneous factual findings. United States v. Barring-
ton, 648 F.3d 1178, 1194 (11th Cir. 2011).
       A district court has no inherent authority to modify a de-
fendant’s sentence and may do so “only when authorized by a stat-
ute or rule.” United States v. Puentes, 803 F.3d 597, 605–06 (11th
Cir. 2015). A district court may reduce a term of imprisonment,
under § 3582(c)(1)(A), “if (1) the § 3553(a) sentencing factors favor
doing so, (2) there are extraordinary and compelling reasons for do-
ing so, and . . . (3) doing so wouldn’t endanger any person or the
community within the meaning of § 1B1.13’s policy statement.”
United States v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021)


2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
we adopted as binding precedent all Fifth Circuit decisions issued before Oc-
tober 1, 1981.
USCA11 Case: 21-12781        Date Filed: 05/18/2022     Page: 4 of 7




4                      Opinion of the Court                21-12781

(quotations omitted). The district court may consider these factors
in any order, and the absence of any of the three forecloses a sen-
tence reduction. See id. at 1237–38.
       The policy statements applicable to § 3582(c)(1)(A) are
found in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. The commen-
tary to § 1B1.13 states that extraordinary and compelling reasons
exist under any of the circumstances listed, provided that the court
determines that the defendant is not a danger to the safety of any
other person or to the community, as provided in 18 U.S.C.
§ 3142(g). See U.S.S.G. § 1B1.13; id., comment. (n.1). As relevant
here, the commentary lists a defendant’s medical conditions and
family circumstances as possible “extraordinary and compelling
reasons” warranting a sentence reduction. Id., comment. (n.1).
        A prisoner’s medical condition may warrant a sentence re-
duction if he: (1) has a terminal disease; or (2) is suffering from a
physical or mental condition that diminishes his ability to provide
self-care in prison and from which he is not expected to recover.
Id., comment. (n.1(A)). A prisoner’s family circumstances may
warrant a sentence reduction where the “death or incapacitation of
the caregiver of the defendant’s minor child” occurs or where his
spouse is incapacitated, and the defendant would be the only care-
giver for his spouse. Id., comment. (n.1(C)). The commentary also
contains a catch-all provision for “other reasons,” which provides
that a prisoner may be eligible for a sentence reduction if “[a]s de-
termined by the Director of the Bureau of Prisons [(BOP)], there
exists in the defendant’s case an extraordinary and compelling
USCA11 Case: 21-12781         Date Filed: 05/18/2022     Page: 5 of 7




21-12781                Opinion of the Court                         5

reason other than, or in combination with,” the other specific ex-
amples listed. Id., comment. (n.1(D)). A prisoner’s rehabilitation
is not, by itself, an extraordinary and compelling reason warranting
a sentence reduction. Id., comment. (n.3).
        In United States v. Bryant, we concluded that § 1B1.13 ap-
plies to all motions filed under that statute, including those filed by
prisoners, and thus a district court may not reduce a sentence un-
less a reduction would be consistent with § 1B1.13’s definition of
“extraordinary and compelling reasons.” 996 F.3d 1243, 1252–62
(11th Cir.), cert. denied, 142 S. Ct. 583 (2021). We also held that
while the catch-all provision in the commentary to § 1B1.13
granted to the BOP the discretion to develop other reasons outside
those listed in § 1B1.13 that might justify a reduction in a defend-
ant’s sentence, the commentary did not grant this discretion to the
district courts. Id. at 1248, 1263, 1265.
       Then, in United States v. Giron, we addressed a district
court’s determination that the movant’s health conditions of high
cholesterol, high blood pressure, and coronary artery disease were
manageable in prison, despite the COVID-19 pandemic. 15 F.4th
1343, 1346 (11th Cir. 2021). We affirmed the district court, holding
that it did not abuse its discretion by finding that the movant’s
health did not constitute extraordinary and compelling reasons
warranting a reduction. Id.
       Here, we agree with the government that there is no sub-
stantial question that the district court properly denied Magana-Sa-
grero’s motion for compassionate release. See Groendyke Transp.,
USCA11 Case: 21-12781         Date Filed: 05/18/2022    Page: 6 of 7




6                      Opinion of the Court                 21-12781

406 F.2d at 1162. First, Magana-Sagrero’s argument that the district
court abused its discretion in following the policy statements in §
1B1.13 is squarely foreclosed by our decision in Bryant. 996 F.3d at
1251–62. There, we held that the policy statement in § 1B1.13 ap-
plies to all motions filed under § 3582(c)(1)(A) and district courts
may not reduce a sentence under that statute unless a reduction
would be consistent with § 1B1.13. Id. at 1262. Thus, the district
court correctly applied § 1B1.13 in considering Magana-Sagrero’s
motion.
        Nor is there any substantial question that it was well within
the district court’s discretion for it to conclude that Magana-Sa-
grero failed to establish an extraordinary and compelling reason
warranting compassionate release under § 1B1.13. As in Giron, the
medical condition that Magana-Sagrero presented to the district
court -- his hypertension -- was not consistent with § 1B1.13’s listed
medical conditions, since he did not allege that it was terminal or
that it was not being successfully managed by medication while in-
carcerated. U.S.S.G. § 1B1.13, comment. (n.1(A)); Giron, 15 F.4th
at 1346; Bryant, 996 F.3d at 1248, 1263, 1265. Further, although
COVID-19 is a medical condition, Magana-Sagrero did not allege
that he was suffering from COVID-19, and his allegation that he
could contract the virus in the future was hypothetical and conclu-
sory. Harris, 989 F.3d at 912 (holding that a district court does not
err in refusing to reduce a prisoner’s sentence because his hyper-
tension might increase the risk of a severe illness from COVID-19).
As for Magana-Sagrero’s difficult family circumstances -- including
USCA11 Case: 21-12781         Date Filed: 05/18/2022    Page: 7 of 7




21-12781               Opinion of the Court                         7

his adult daughter’s mental disorders resulting from repeated sex-
ual assaults by her stepfather and his elderly parents’ failing health
-- they are not consistent with the examples listed in § 1B1.13,
which specify that a caregiver must be needed for minor children,
a spouse, or a partner. U.S.S.G. § 1B1.13, comment. (n.1(C)); Bry-
ant, 996 F.3d at 1248, 1263, 1265. And the district court could not
create extraordinary and compelling reasons warranting compas-
sionate release beyond those listed in § 1B1.13. U.S.S.G. § 1B1.13,
comment. (n.1(D)); Bryant, 996 F.3d at 1248, 1263, 1265.
       We recognize that the district court did not explicitly con-
sider the § 3553(a) factors in its order denying Magana-Sagrero’s
motion for compassionate release. However, as our case law has
made clear, the district court could deny his motion on any of the
three required grounds for granting a motion for compassionate
release. See Tinker, 14 F.4th at 1237–38. As a result, the district
court did not err by declining to address the § 3553(a) factors after
it concluded that Magana-Sagrero had not shown an extraordinary
and compelling reason warranting compassionate release.
       Accordingly, because there is no substantial question that
the district court did not abuse its discretion by denying Magana-
Sagrero’s motion for compassionate release, we GRANT the gov-
ernment’s motion for summary affirmance and DENY AS MOOT
its motion to stay the briefing schedule. See Groendyke Transp.,
406 F.2d at 1162.